Title: Chapman Johnson to Thomas Jefferson, 10 June 1813
From: Johnson, Chapman
To: Jefferson, Thomas


          Dear Sir, Staunton 10th June 1813.
          I have to acknowledge your’s of the 4th, received this morning, and to promise you my attention, to the case of David Michie against yourself, depending in the Albemarle circuit Court,—
          I was apprised of the application for a certiorari, during the sitting of the last court, and on the authority of your former letter, would have contested the propriety of granting it, if the application had been made the subject of discussion in Court—But it was not—Mr Michie made a personal application to the judge, and when informed by that him, that he was disposed to hear counsel, Mr M. informed the judge that he had no counsel—This circumstance was mentioned to me, by Mr Stuart; He said that he felt some doubt upon one point, and  in order that an argument might be had, he thought it best to grant the certiorari. The point I think was this—The warrant is
			 for—forcible entry and detainer—The verdict of the jury finds only the forcible detainer. For myself I can only say, that I have not examined the subject sufficiently to percieve perceive the cause for doubt here—The judge entertaining it however, is sufficient to prevent me from saying that   the law on this subject is perfectly plain.
          I thought it would be satisfactory to you to make this statement of the ground, on which I believe the cause has been removed into the circuit court—
          Very respectfully Yr Obt SetC Johnson
        